Citation Nr: 1437907	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.

This appeal initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board denied the Veteran's claims for service connection for hearing loss and tinnitus and remanded his claim for service connection for sleep apnea in August 2013.  The AOJ has complied with the Board's remand instructions, and thus the issue of service connection for sleep apnea is again before the Board.  Also, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board decision with respect to the denial of service connection for hearing loss and tinnitus and remanded the issues back to the Board for action consistent with the directives of a joint motion for remand (JMR).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of service connection for bilateral hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea did not have its onset in service, is not related to service, and was not caused or aggravated by his service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends he has sleep apnea secondary to his service-connected diabetes mellitus.

The Veteran was diagnosed with sleep apnea after a sleep study in 2005.  At the time he reported a several year history of sleep-related complaints.

The Veteran's service treatment records do not include any complaints or diagnosis of sleep apnea.

Therefore, the Board finds that evidence does not support, and the Veteran has not contended, that his sleep apnea began in or is directly due to service.

The Board further finds that the evidence does not support that the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus.

In March 2013 the Veteran was afforded a VA examination.  The examiner stated that the Veteran's sleep apnea was not caused or aggravated by his diabetes because diabetes does not cause or aggravate sleep apnea.  The examiner stated that the Veteran is a male and over the age of 65, both of which are risk factors for sleep apnea.

The Board acknowledges the Veteran's contention that there is a relationship between his sleep apnea and his diabetes, but finds that the Veteran's opinion is not competent.  While the Veteran is competent to state what symptoms he feels, such as daytime somnolence and trouble sleeping, the etiology of sleep apnea is a complex medical question not capable of lay observation and therefore not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Therefore, the Board finds that the VA medical examiner's opinion is the most probative evidence addressing the etiology of the Veteran's sleep apnea, and does not support the Veteran's claim.

As a preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2007, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Although the RO was unable to locate the Veteran's service medical records directly, fortunately the Veteran himself was able to obtain a complete copy of his medical records from the National Personnel Records Center (NPRC) which he has submitted and is part of the claims file.  The Veteran's service treatment records and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A § 5103A, 38 C.F.R § 3.59.

In compliance with the Board's August 2013 remand instructions, the Veteran was afforded a new VA examination to obtain an etiology opinion in September 2013.  The examiner reviewed the Veteran's claims file and provided an adequate opinion.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for sleep apnea is denied.


REMAND

The JMR is based on the parties' agreement that the VA examiner failed to provide a sufficient rationale for his inability to render a definitive opinion and the Board failed to provide an adequate statement of reasons or bases for finding that the exam was sufficient.

Therefore, a remand is necessary to obtain a new medical opinion.  The Board notes that in July 2014 the Veteran provided an additional statement describing his exposure to loud noise and a copy of a medical journal article relating to hearing loss.  On remand, the examiner should consider this new evidence in conjunction with the rest of the Veteran's claims file in offering an opinion on the etiology of the Veteran's hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA medical opinion to be obtained as to the etiology of the Veteran's hearing loss and tinnitus.  If the examiner concludes that the Board's question cannot be answered without an examination, one should be scheduled.  The Veteran's VBMS claims file and a copy of this remand should be made available to and reviewed by the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus either had its onset during or was caused by service.  A complete rationale should be provided for any opinion expressed.

The examiner should specifically consider the statement and medical journal article submitted by the Veteran in July 2014.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


